Citation Nr: 1215186	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  11-14 478	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for rheumatic valvulitis, with deformity of the valves, aortic insufficiency and mitral insufficiency, status post valvular replacement (also claimed as atrial heart flutter).

2.  Entitlement to special monthly compensation based on aid and attendance and housebound.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vernon M. Rogers


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from February 1949 to November 1950.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that a May 2008 rating decision denied service connection for dementia and a later May 2010 rating decision denied service connection for depression.  Neither the Veteran nor his representative filed an appeal on these issues.  However, in a September 2009 aid and attendance assessment, a VA nurse practitioner specifically found that the Veteran sustained brain damage and frontal lobe effects from heart valve surgery in 2002, causing profound impairment from OCD and an inability to perform higher function tasks.  In light of this medical opinion and the continued general contentions of the Veteran and his representative, the Board finds that new claims for service connection for psychiatric disorder and cognitive disorder as secondary to service connected rheumatic valvulitis have been raised.  This issue is intertwined with the certified issues and must be adjudicated prior to action on these issues.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, there is an intertwined service connection issue that must be considered as it is intertwined with the certified issues.  To decide those issues without consideration of the above issue would potentially prejudice the appellant as to effective dates, if service connection for additional disabilities was subsequently granted.

Additionally, in the substantive appeal, appellant indicated that he desired a video conference hearing with the Board at the RO.  The RO sent the Veteran and his representative a letter seeking clarification of the request as the appellant is in a nursing home.  There was no response as to the hearing clarification and no hearing was scheduled.  While it does seem unlikely that the appellant will attempt to attend a hearing, where a hearing is requested, regulations provide it must be scheduled or the request be withdrawn in writing at the RO.

In view of the foregoing, this case is REMANDED for the following actions:

1.  The RO should adjudicate the service connection issue noted above, to include examinations and nexus opinions as indicated.  To the extent the benefit sought is not granted a statement of the case should be issued and appellant is instructed that a substantive appeal must be timely filed to continue the appeal.  Given the outcome of that adjudication, the certified issues should be reviewed as appropriate.

2.  To the extent that the benefits are not granted, appellant should be scheduled for a videoconference hearing before a Veterans Law Judge.  Appellant and his representative are informed that a hearing is not required, and if they no longer want to wait for a hearing, they should withdraw the hearing request in writing to the RO. 

Thereafter, the case should be returned to the Board in accordance with applicable procedures.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






